DETAILED ACTION
In response to communications filed 06/06/2022 & 06/27/2022.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (US 2010/0077109 A1) hereinafter “Yan.”

Regarding Claim 1, Yan teaches A method for allocating traffic between a wireless connection (Yan: paragraph 0057 & Fig. 2, wireless input/output module) and a wired connection (Yan: paragraph 0058 & Fig. 2, wired input/output module) between an information handling system (Yan: paragraph 0055 & Figs. 1-3, host computer) and a dock (Yan: paragraphs 0055-0057 & Figs. 2-4, docking station), the method comprising: 
determining that the information handling system is connected to the dock via both the wireless connection and the wired connection (Yan: paragraph 0061, determine whether wired and wireless connection is established between host computer and dock based on monitoring result); 
when the information handling system is determined to be connected to the dock via both the wireless connection and the wired connection (Yan: paragraph 0061, monitoring result indicating the computer docking station is able to receive/transmit data from the host computer in a wireless way and a wired way);
determining one or more characteristics (Yan: paragraph 0083, decision result which indicates whether the data packet is a wireless data packet or a wired data packet) of at least a portion of data to be transmitted between the information handling system and the dock (Yan: paragraph 0070, transmitting USB data including data for audio, video, Ethernet etc. and UWB wireless data packets including video data packets); 
transmitting a first portion of the data via the wireless connection (Yan: paragraphs 0070-0071 & Fig. 4, wireless data packets between host and docking station) based, at least in part, on the one or more characteristics (Yan: paragraphs 0071-0073, wireless transmission of video data packets); and 
transmitting a second portion of the data via the wired connection (Yan: paragraphs 0070-0071 & Fig. 4, wired USB data packets between host and docking station) based, at least in part, on the one or more characteristics (Yan: paragraphs 0070-0071 & Fig. 4, USB wired data packets including data for audio, video etc.).

Regarding Claim 2, Yan teaches the respective claim(s) as presented above and further teaches allocating, by the information handling system, a first portion of the forward channel data to be transmitted via the wireless connection (Yan: paragraph 0073 & Fig. 4, transmitting on low speed channel) based, at least in part, on the one or more characteristics (Yan: paragraph 0073 & Fig. 4, i.e. audio packets); and 
allocating, by the information handling system, a second portion of the forward channel data to be transmitted via the wireless connection (Yan: paragraph 0073 & Fig. 4, transmitting on high speed channel) based, at least in part, on the one or more characteristics (Yan: paragraph 0073 & Fig. 4, video data packets), 
wherein the first portion of the data comprises the first portion of the forward channel data (Yan: paragraph 0073, audio and Ethernet packets), and
wherein the second portion of the data comprises the second portion of the forward channel data (Yan: paragraph 0073, video data packets).

Regarding Claim 3, Yan teaches the respective claim(s) as presented above and further teaches allocating, by the dock, a first portion of the back channel data to be transmitted via the wireless connection (Yan: paragraph 0073 & Fig. 4, transmitting on low speed channel) based, at least in part, on the one or more characteristics (Yan: paragraph 0073 & Fig. 4, i.e. audio packets); and 
allocating, by the dock, a second portion of the forward channel data to be transmitted via the wireless connection (Yan: paragraph 0073 & Fig. 4, transmitting on high speed channel)  based, at least in part, on the one or more characteristics (Yan: paragraph 0073 & Fig. 4, video data packets), 
wherein the first portion of the data comprises the first portion of the back channel data (Yan: paragraph 0073, audio and Ethernet packets), and 
wherein the second portion of the data comprises the second portion of the back channel data (Yan: paragraph 0073, video data packets).

Regarding Claim 4, Yan teaches the respective claim(s) as presented above and further teaches receiving, by the information handling system, the first portion of the data from the dock  (Yan: paragraphs 0070-0071 & Fig. 4, wireless data packets between host and docking station; and 
receiving, by the information handling system, the second portion of the data from the dock (Yan: paragraphs 0070-0071 & Fig. 4, wired USB data packets between host and docking station), wherein the first portion of the data comprises data allocated, by the dock, for transmission via the wireless connection (Yan: paragraph 0067, decision result which indicates data packet is a wireless data packet), and wherein the second portion of the data comprises data allocated, by the dock, for transmission via the wired connection  (Yan: paragraph 0067, decision result which indicates data packet is a wired data packet). 

Regarding Claim 6, Yan teaches the respective claim(s) as presented above and further teaches wherein the one or more characteristics of at least a portion of the data comprise a desired latency of at least a portion of the data (Yan: paragraph 0073, high speed channel for transmitting video data packets).

Regarding Claim 7, Yan teaches the respective claim(s) as presented above and further teaches detecting a change in one or more of the one or more characteristics (Yan: paragraph 0068, check whether the current received data packet matches the current operation channel); and 
adjusting an allocation of the data to be transmitted between the wireless interface and the wired connection based, at least in part, on the change in the one or more characteristics (Yan: paragraphs 0068 & 0083, changing the switch to match data packets to correct operation channel).

Regarding Claim 8, Yan teaches An information handling system (Yan: paragraph 0055 & Figs. 1-3, host computer), comprising: 
a wired interface for communicating over a wired connection (Yan: paragraph 0058 & Fig. 2, host computer communicates data packets over wired communication with docking station, thus teaching the necessary wired interface); 
a wireless interface for communicating over a wireless connection (Yan: paragraph 0058 & Fig. 2, host computer communicates data packets over wireless communication with docking station, thus teaching the necessary wireless interface); and 
a processor (Yan: paragraph 0055 & Figs. 1-3, host computer, thus teaching the necessary hardware processing component), wherein the processor is configured to perform steps comprising: 
determining that the information handling system is connected to a dock via both the wireless interface and the wired interface (Yan: paragraph 0061, determine whether wired and wireless connection is established between host computer and dock based on monitoring result);
when the information handling system is determined to be connected to the dock via both the wireless interface and the wired interface(Yan: paragraph 0061, monitoring result indicating the computer docking station is able to receive/transmit data from the host computer in a wireless way and a wired way):
determining one or more characteristics (Yan: paragraph 0083, decision result which indicates whether the data packet is a wireless data packet or a wired data packet) of at least a portion of data to be transmitted between the information handling system and the dock (Yan: paragraph 0070, transmitting USB data including data for audio, video, Ethernet etc. and UWB wireless data packets including video data packets); and 
allocating the data to be communicated between the information handling system and the dock between the wired interface (Yan: paragraphs 0070-0071 & Fig. 4, wired USB data packets between host and docking station) and the wireless interface (Yan: paragraphs 0070-0071 & Fig. 4, wireless data packets between host and docking station) based, at least in part, on the one or more determined characteristics (Yan: paragraph 0070, transmitting USB data including data for audio, video, Ethernet etc. and UWB wireless data packets including video data packets).

Regarding Claim 9, Yan teaches the respective claim(s) as presented above and further teaches transmitting a first portion of the data via the wireless interface (Yan: paragraph 0073 & Fig. 4, transmitting on low speed channel) based, at least in part, on the allocation of the data (Yan: paragraph 0073 & Fig. 4, i.e. audio packets); and 
transmitting a second portion of the data via the wired interface (Yan: paragraph 0073 & Fig. 4, transmitting on high speed channel) based, at least in part, on the allocation of the data (Yan: paragraph 0073 & Fig. 4, video data packets).

Regarding Claim 10, Yan teaches the respective claim(s) as presented above and further teaches wherein the data comprises data for a plurality of displays connected to the dock (Yan: paragraph 00059, docking station connected to multiple peripheral devices including a display), wherein transmitting the first portion of the data via the wireless interface comprises transmitting display data for a first display of the plurality of displays via the wireless interface  (Yan: paragraph 0073 & Fig. 4, video data packets), and wherein transmitting the second portion of the data via the wired interface comprises transmitting display data for a second display of the plurality of displays via the wired interface (Yan: paragraph 0070, transmitting video data packets via wired transmission).

Regarding Claim 12, Yan teaches the respective claim(s) as presented above and further teaches wherein the one or more characteristics of at least a portion of the data comprise a desired latency of at least a portion of the data (Yan: paragraph 0073, high speed channel for transmitting video data packets).

Regarding Claim 14, Yan teaches the respective claim(s) as presented above and further teaches detecting a change in one or more of the one or more characteristics  (Yan: paragraph 0068, check whether the current received data packet matches the current operation channel); and
adjusting the allocation of the data to be communicated based, at least in part, on the change in one or more of the one or more characteristics  (Yan: paragraphs 0068 & 0083, changing the switch to match data packets to correct operation channel).

Regarding Claim 15, Yan teaches A dock (Yan: paragraphs 0055-0057 & Figs. 2-4, docking station) for an information handling system (Yan: paragraph 0055 & Figs. 1-3, host computer), the dock comprising: 
a wired interface for communicating over a wired connection (Yan: paragraph 0058 & Fig. 2, wired input/output module);  
a wireless interface for communicating over a wireless connection (Yan: paragraph 0057 & Fig. 2, wireless input/output module); and 
a processor (Yan: paragraph 0073, processing chip), wherein the processor is configured to perform steps comprising: 
determining that the dock is connected to an information handling system via the wireless interface and the wired interface (Yan: paragraph 0061, determine whether wired and wireless connection is established between host computer and dock based on monitoring result);
when the information handling system is determined to be connected to the dock via both the wireless interface and the wired interface (Yan: paragraph 0061, monitoring result indicating the computer docking station is able to receive/transmit data from the host computer in a wireless way and a wired way);
determining one or more characteristics (Yan: paragraph 0083, decision result which indicates whether the data packet is a wireless data packet or a wired data packet) of at least a portion of data to be communicated between the dock and the information handling system (Yan: paragraph 0070, transmitting USB data including data for audio, video, Ethernet etc. and UWB wireless data packets including video data packets); and 
allocating the data to be communicated between the dock and the information handling system between the wired interface (Yan: paragraphs 0070-0071 & Fig. 4, wired USB data packets between host and docking station) and the wireless interface (Yan: paragraphs 0070-0071 & Fig. 4, wireless data packets between host and docking station) based, at least in part, on the one or more determined characteristics (Yan: paragraph 0070, transmitting USB data including data for audio, video, Ethernet etc. and UWB wireless data packets including video data packets).

Regarding Claim 16, Yan teaches the respective claim(s) as presented above and further teaches transmitting a first portion of the data via the wireless interface (Yan: paragraphs 0070-0071 & Fig. 4, wireless data packets between host and docking station) based, at least in part, on the allocation of the data (Yan: paragraph 0073 & Fig. 4, transmitting on low speed channel); and
transmitting a second portion of the data via the wired interface (Yan: paragraphs 0070-0071 & Fig. 4, wired USB data packets between host and docking station), based, at least in part, on the allocation of the data (Yan: paragraph 0067, decision result which indicates data packet is a wired data packet

Regarding Claim 17, Yan teaches the respective claim(s) as presented above and further teaches wherein the first portion of the data comprises file data from an external storage device connected to the dock (Yan: paragraph 0070, data, mainly including data for audio, video, Ethernet, and other interfaces) and wherein the second portion of the data comprises user input data from a user input device connected to the dock (Yan: paragraph 0070, UWB wireless data packets including video data packets).

Regarding Claim 19, Yan teaches the respective claim(s) as presented above and further teaches wherein the one or more characteristics of at least a portion of the data comprise a desired latency of at least a portion of the data (Yan: paragraph 0073, high speed channel for transmitting video data packets).

Regarding Claim 20, Yan teaches the respective claim(s) as presented above and further teaches detecting a change in one or more of the one or more characteristics (Yan: paragraph 0068, check whether the current received data packet matches the current operation channel); and
adjusting the allocation of the data to be communicated based, at least in part, on the change in one or more of the one or more characteristics (Yan: paragraphs 0068 & 0083, changing the switch to match data packets to correct operation channel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Kim (US 2020/0311011 A1) hereinafter “Kim.”

Regarding Claim 5, Yan teaches the respective claim(s) as presented above however fails to explicitly teach wherein the wired interface is a universal serial bus type-C (USB- C) connection.  However, Kim from an analogous art teaches a USB type-C interface for supporting connection between one host device and a plurality of devices by a docking station scheme (Kim: paragraphs 0005, 0049 & Fig. 2a).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wired USB connection of Yan to include a USB-C connection as taught by Kim so as to increase data transfer rates based on the USB Type-C format.

Regarding Claim 11, Yan teaches the respective claim(s) as presented above however fails to explicitly teach wherein the wired interface is a universal serial bus type-C (USB-C) interface.  However, Kim from an analogous art teaches a USB type-C interface for supporting connection between one host device and a plurality of devices by a docking station scheme (Kim: paragraphs 0005, 0049 & Fig. 2a).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wired USB connection of Yan to include a USB-C connection as taught by Kim so as to increase data transfer rates accordingly to the commonly known USB Type-C format.

Regarding Claim 18, Yan teaches the respective claim(s) as presented above however fails to explicitly teach wherein the wired interface is a universal serial bus type-C (USB- C) interface.  However, Kim from an analogous art teaches a USB type-C interface for supporting connection between one host device and a plurality of devices by a docking station scheme (Kim: paragraphs 0005, 0049 & Fig. 2a).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wired USB connection of Yan to include a USB-C connection as taught by Kim so as to increase data transfer rates accordingly to the commonly known USB Type-C format.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Adiletta et al. (US 2020/0326955 A1) hereinafter “Adiletta.”

Regarding Claim 13, Yan teaches the respective claim(s) as presented above however fails to explicitly teach wherein transmitting data over the wireless interface comprises transmitting data according to a real-time transport protocol (RTP) over user datagram protocol (UDP).  However, Adiletta from an analogous art teaches an all in one mobile computing device including wireless interfaces to transmit real-time traffic over user datagram protocol (Adiletta: paragraph 0237).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Yan to include transmitting data according to RTP as taught by Adiletta so as to communicate between the docking station and mobile device via other known communication protocols before the effective filing date of the claimed invention

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Javaregowda et al. (US 2012/0155445 A1) teaches mobile phone docking station call continuity (paragraph 0025).
Ashenbrenner et al. (US 9,429,992 B1) teaches a wired and wireless docking station (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                         
/KHALED M KASSIM/Primary Examiner, Art Unit 2468